                     IN THE UNITED STATES DISTRICT COURT                           2/24/2020
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 TODD COPENHAVER and AMBER                            CV 19-71-BLG-SPW-TJC
 COPENHAVER,

                        Plaintiffs,                   ORDER DENYING
                                                      DEFENDANT’S MOTION
 vs.                                                  FOR PRO HAC VICE
                                                      ADMISSION
 CAVAGNA GROUP S.p.A. OMECA
 DIVISION, AMERIGAS PROPANE,
 L.P., ALBERTSONS COMPANIES,
 INC., and DOES 1-10,
                  Defendants.


          Defendants AmeriGas Propane, L.P. and Albertsons, LLC, moves for the

admission of Michael D. Aiken to practice before this Court in this case with Paul

C. Collins to act as local counsel. (Docs. 53; 53-1 at ¶ 8.)

          The Court notes that Defendant failed to adhere to Local Rule 7.1(c), which

states:

          (1) The text of the motion must state that the other parties have been
          contacted and state whether any party objects to the motion.
          ...

          (2) When a motion is unopposed, the word “unopposed” must appear in the
          title of the motion.

          Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously. Compliance with the local rule is required.
      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s motion to admit Michael D.

Aiken pro hac vice is DENIED without prejudice. Defendant may resubmit the

motion, provided opposing counsel is contacted and the resubmitted motion states

whether any party objects.

      DATED this 24th day of February, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
